Allowable Subject Matter
Claims 1-3, 5-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Watanabe (US 2008/0318119) is a prior art of record. However, the applicants arguments in conjunction with the applicants amendments submitted on 12/16/2019 are sufficient to differentiate the instant claimed invention from the prior art of record. Next, Otata (US 2001/0007728) and Lee (US 2006/0091859) are relevant prior arts of record. This is because Otata figure 3B shows the same structure of the instant claimed partition, while Lee figure 3 shows the instant claimed structure of the partition. However, Otata and Lee are silent to the instant claimed limitations of the base plate. Next, Kim (US 2007/0052391) figure 5 shows the structure of the instant claimed invention however, Kim is silent to wherein a lip extends upwardly from a perimeter of the base plate. Therefore, the instant claimed invention is deemed novel as a whole because of the recited structural elements. Therefore the instant claimed invention is novel and contributes to the art of batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724